





Exhibit 10.1


header1.jpg [header1.jpg]
January 25, 2019


Mr. Adrian McDermott
(via email)
 
Dear Adrian,
    
On behalf of the Board of Directors (the “Board”) of FireEye, Inc. (the
“Company”), we are pleased to inform you that our Nominating and Corporate
Governance Committee has nominated you for election as a member of our Board and
our Compensation Committee. This offer is subject to final approval by our Board
and election as a member of our Board and Compensation Committee.


As you are aware, the Company is a Delaware corporation and therefore your
rights and duties as a Board member are prescribed by Delaware law and our
charter documents, as well as by the policies established by our Board from time
to time and the rules and regulations of the U.S. Securities and Exchange
Commission and The NASDAQ Stock Market. As you are also aware, upon your formal
appointment to the Board, you will become a Section 16 reporting person of the
Company. You may also be requested to serve as a director of one or more of our
subsidiaries in which case you may be subject to other laws while serving in
such a capacity. In addition, please note that, as a director, you will be
subject to the corporate policies of the Company, including but not limited to
the Company’s Code of Business Conduct and Ethics Policy, External
Communications (Regulation FD) Policy, Anti-Corruption Policy, Insider Trading
Policy and Stock Ownership Guidelines.


As a non-employee member of our Board, you will be asked to serve on one or more
committees of our Board. We expect that you will be appointed by our Board to
serve on the Compensation Committee and possibly additional committees. In
addition to committee meetings, which shall be convened as needed, our Board
meetings are generally held quarterly at the Company’s offices in Milpitas,
California. We would hope that your schedule would permit you to attend all of
the meetings of the Board and any committees of which you are a member. In
addition, from time to time, there may be telephonic meetings to address special
matters.


It is expected that during the term of your Board membership with the Company
you will not engage in any other employment, occupation, consulting or other
business activity that competes with the business in which the Company is now
involved in or becomes involved in during the term of your service to the
Company, nor will you engage in any other activities that conflict with your
obligations to the Company.


If you decide to join the Board and to serve on the Compensation Committee, then
at the time of your election as a member of the Board, you will be granted an
award of restricted stock units (“RSUs”) with a total value of $400,000 (the
“Initial Award”) (with the number of shares subject thereto determined based on
that total value, but rounded down to the nearest whole share), pursuant to the
Company’s Outside Director Compensation Policy (the “Outside Director
Compensation Policy”). The Initial Award will be subject to the terms and
conditions of our 2013 Equity Incentive Plan (the “Plan”) and our standard form
of RSU agreement thereunder. Subject to the Outside Director Compensation Policy
and the Plan, the Initial Award will vest as to one-third (1/3rd) of the RSUs
subject to the Initial Award on each anniversary of the date of grant, in each
case subject to you continuing to serve as a Board member through the applicable
vesting date. Furthermore, after becoming a member of the Board, you will be
entitled to receive additional annual equity awards in accordance with the terms
and conditions of the Outside Director Compensation Policy.


In accordance with the terms of the Outside Director Compensation Policy and the
Plan, in connection with a Change in Control (as defined in the Plan), all RSUs
subject to the Initial Award granted in accordance with the foregoing provisions
shall vest in full if the successor corporation does not assume or substitute
for the Initial Award or your status as a director of the Company


FireEye, Inc. | 601 McCarthy Blvd. Milpitas, CA 95035 | 408.321.6300 |
877.FIREEYE (347.3393) | info@fireeye.com | www.fireeye.com
© 2019 FireEye, Inc. All rights reserved. FireEye is a registered trademark of
FireEye, Inc. All other brands, products, or service names are or may be
trademarks or service marks of their respective owners.





--------------------------------------------------------------------------------





header2.jpg [header2.jpg]
Mr. Adrian McDermott
January 25, 2019
Page 2




or the successor corporation, as applicable, is terminated other than upon a
voluntary resignation by you (unless such resignation is at the request of the
acquirer).


The payment of compensation to Board members is subject to many restrictions
under applicable law, and as such, you should be aware that the compensation set
forth above is subject to such future changes and modifications as the Board or
its committees may deem necessary or appropriate. In addition, please note that
unless otherwise approved by our Board or required under applicable law,
directors of our subsidiaries shall not be entitled to any compensation.


You shall be entitled to reimbursement for reasonable expenses incurred by you
in connection with your service to the Company and attendance of Board and
committee meetings in accordance with the Company’s established policies.


Please note that nothing in this letter or any agreement granting you equity
awards should be construed to interfere with or otherwise restrict in any way
the rights of the Company, its Board or stockholders from removing you from the
Board or any committee in accordance with the provisions of applicable law.
Furthermore, except as otherwise provided to other non-employee Board members or
required by law, the Company does not intend to afford you any rights as an
employee, including without limitation, the right to further employment or any
other benefits.


This letter sets forth the entire agreement and understanding between you and
the Company relating to the subject matter herein and supersedes all prior or
contemporaneous discussions, understandings and agreements, whether oral or
written, between you and the Company relating to the subject matter hereof.


We hope that you find the foregoing terms acceptable. You may indicate your
agreement with these terms by signing both the enclosed duplicate and original
letter and returning them to me. By signing this letter you also represent that
the execution and delivery of this agreement and the fulfillment of the terms
hereof will not require the consent of another person, constitute a default
under or conflict with any agreement or other instrument to which you are bound
or a party.


On behalf of the Company it gives us great pleasure to welcome you as a member
of our Board. We anticipate your leadership and experience shall make a key
contribution to our success at this critical time in our growth and development.


Yours very truly,                    


/s/ Ronald E.F. Codd


Ronald E.F. Codd on behalf of
the Nominating and Corporate Governance Committee
FireEye, Inc.




Acknowledged and agreed to as of this
31 day of January, 2019
    
/s/ Adrian McDermott                
Adrian McDermott





